DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 09 January 2021.

Claims 1-14 were previously cancelled, claims 15-34 are as previously presented and claim 35 is new.  In summary, claims 15-35 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, 20-28 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wie et al. (U. S. Patent Application Publication 2009/0254843 A1, already of record, hereafter ‘843) and in view of Robarts et al. (U. S. Patent Application Publication 206/0004680 A1, hereafter ‘680).

Claims 1-14 (Cancelled).

Regarding claim 15 (Previously Presented), Van Wie teaches a method (‘843; abstract) comprising: displaying a virtual meeting space (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area) on a display device (‘843; fig. 3, element 132; ¶ 0129); and displaying, in the virtual meeting space (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area), an avatar representing the first user having the biometric characteristic of the first user (‘843¶ 0116-0117; ¶ 0218; ¶ 0276) at the level of abstraction associated with the first user (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; at abstraction level provided by Robarts that follows) but does not explicitly teach detecting a biometric characteristic of a first user; determining a level of abstraction associated with the first user from among a plurality of different settable levels of abstraction.
Robarts, working in the same field of endeavor, however, teaches detecting a biometric characteristic of a first user (‘680; fig. 2, input devices on the left side of the figure; ¶ 0053; ¶ 0056-0058; a plurality of input devices, biometric sensors, cameras, audio, sonar and x-ray; types of information include explicit user input to the computer (via input devices 122, etc.), sensed user information (via user sensors 126, etc.), and sensed environment information (via environment sensors 128, etc.); determining a level of abstraction associated with the first user from among a plurality of different settable levels of abstraction (‘680; ¶ 0040; ¶ 0053; ¶ 0056; ¶ 0062; ¶ 0064; ¶ 0162; Techniques are described for creating, modifying, analyzing, characterizing, distributing, modeling, and using themes that represent a context of a user - levels of abstraction – including scales for characterizing attributes, measures, derived attributes) for the benefit capturing information the represents a user's psychological, physiological, and behavioral reactions during the experiences encountered in participating in a virtual meeting.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for providing biometric characteristics of a first user and determining a level of abstraction of the user as taught by Robarts combined with the extensive virtual environment and meeting space generation, controlling, multi-node interaction clients and the like as taught by Van Wie for the benefit capturing information the represents a user's psychological, physiological, and behavioral reactions during the experiences encountered in participating in a virtual meeting.

In regard to claim 16 (Previously Presented), Van Wie and Robarts teach the method of claim 15 and further teach wherein the biometric characteristic of the first user includes a body user movements, facial expressions and other physical phenomena); (‘680; ¶ 0081; ¶ 0258).

Regarding claim 17 (Previously Presented), Van Wie and Robarts teach the method of claim 15 and further teach wherein the biometric characteristic of the first user includes a facial feature or facial expression (‘843; ¶ 0081; ¶ 0332, page 27, section Social Processors – automatic context based facial expression changes); (‘680; ¶ 0061; face recognizer modules, gesture recognition modules, affective/emotion recognizer modules, etc.).

In regard to claim 20 (Previously Presented), Van Wie and Robarts teach the method of claim 15 and further teach the method as further comprising: detecting a biometric characteristic of a second user (‘680; fig. 2, input devices on the left side of the figure; ¶ 0053; ¶ 0056-0058; a plurality of input devices, biometric sensors, cameras, audio, sonar and x-ray; types of information include explicit user input to the computer (via input devices 122, etc.), sensed user information (via user sensors 126, etc.), and sensed environment information (via environment sensors 128, etc.); and displaying, in the virtual meeting space (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area), an avatar representing the second user having the biometric characteristic of the second user (‘680; fig. 2, input devices on the left side of the figure; ¶ 0053; ¶ 0056-0058; a plurality of input devices, biometric sensors, cameras, audio, sonar and x-ray; types of information include explicit user input to the computer (via input devices 122, etc.), sensed user information (via user sensors 126, etc.), and sensed environment information (via environment sensors 128, etc.) as at the level of abstraction associated with the second user (‘680; ¶ 0040; ¶ 0053; ¶ 0056; ¶ 0062; ¶ 0064; ¶ 0162; themes that represent a context of a user - levels of abstraction – including scales for characterizing attributes, measures, derived attributes; at abstraction level set by the second user).

Regarding claim 21 (Previously Presented), Van Wie and Robarts teach the method of claim 19 and further teach wherein determining the level of abstraction associated with the first user and determining the level of abstraction associated with the second user includes determining a level of abstraction associated with the virtual meeting space (‘843; ¶ 0082-0087; ¶ 0276; determining a level of abstraction associated with the virtual meeting space).

In regard to claim 22 (Previously Presented), Van Wie and Robarts teach the method of claim 20 and further teach the method as further comprising displaying, in the virtual meeting space (‘843; ¶ 0116), an object (‘843; ¶ 0116; props and conferencing objects) not representing a person at the level of abstraction associated with the virtual meeting space (‘843; ¶ 0082-0087; ¶ 0276; determining a level of abstraction associated with the virtual meeting space).

Regarding 23 (Previously Presented), Van Wie and Robarts teach the method of claim 19 and further teach wherein the level of abstraction associated with the first user and the level of abstraction associated with the second user are different (‘680; ¶ 0040; ¶ 0053; ¶ 0056; ¶ 0062; ¶ 0064; ¶ 0162; Techniques are described for creating, modifying, analyzing, characterizing, distributing, modeling, and using themes that represent a context of a user; since the levels are 

In regard to claim 24 (Previously Presented), Van Wie and Robarts teach the method of claim 15 and further teach wherein the plurality of different settable levels of abstraction define different levels of similarity between the first user having the biometric characteristic of the first user (‘680; ¶ 0040; ¶ 0053; ¶ 0056; ¶ 0062; ¶ 0064; ¶ 0162; Techniques are described for creating, modifying, analyzing, characterizing, distributing, modeling, and using themes that represent a context of a user - levels of abstraction – including scales for characterizing attributes, measures, derived attributes) and the avatar representing the first user having the biometric characteristic of the first user (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285).

Regarding 25 (Previously Presented), Van Wie and Robarts teach the method of claim 15 and further teach wherein the plurality of different settable levels of abstraction define which of several capturable biometric characteristics of the first user (‘680; ¶ 0040; ¶ 0053; ¶ 0056; ¶ 0062; ¶ 0064; ¶ 0162; Techniques are described for creating, modifying, analyzing, characterizing, distributing, modeling, and using themes that represent a context of a user - levels of abstraction – including scales for characterizing attributes, measures, derived attributes) are used in displaying the avatar representing the first user having the biometric characteristic of the first user (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285).

In regard to claim 26 (Previously Presented), Van Wie and Robarts teach the method of claim 15 and further teach wherein displaying the avatar representing the first user biometric themes that represent a context of a user - levels of abstraction – including scales for characterizing attributes, measures, derived attributes).

Regarding 27 (Previously Presented), Van Wie teaches an electronic device (‘843; fig. 3) comprising: a display device (‘843; element 132; ¶ 0128) to display a virtual meeting space (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area); and cause the display device (‘843; element 132; ¶ 0128) to display, in the virtual meeting space (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area), an avatar representing the first user having the biometric characteristic of the first user (‘843¶ 0116-0117; ¶ 0218; ¶ 0276) at the level of abstraction associated with the first user (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; at abstraction level set by the first user) but does not explicitly teach a biometric sensor to detect a biometric characteristic of a first user; one or more processors to: determine a level of abstraction associated with the first user from among a plurality of different settable levels of abstraction.
Robarts, working in the same field of endeavor, however, teaches a biometric sensor to detect a biometric characteristic of a first user (‘680; fig. 2, input devices on the left side of the figure; ¶ 0053; ¶ 0056-0058; a plurality of input devices, biometric sensors, cameras, audio, sonar and x-ray; types of information include explicit user input to the computer (via input devices 122, etc.), sensed user information (via user sensors 126, etc.), and sensed environment themes that represent a context of a user - levels of abstraction – including scales for characterizing attributes, measures, derived attributes) for the benefit capturing information the represents a user's psychological, physiological, and behavioral reactions during the experiences encountered in participating in a virtual meeting.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for providing biometric characteristics of a first user and determining a level of abstraction of the user as taught by Robarts combined with the extensive virtual environment and meeting space generation, controlling, multi-node interaction clients and the like as taught by Van Wie for the benefit capturing information the represents a user's psychological, physiological, and behavioral reactions during the experiences encountered in participating in a virtual meeting.

In regard to claim 28 (Previously Presented), Van Wie and Robarts teach the electronic device of claim 27 and further teach wherein the biometric sensor includes a camera (‘843; ¶ 0129); (‘680; fig. 2, input devices on the left side of the figure; ¶ 0053; ¶ 0056-0058; a plurality of input devices, biometric sensors, cameras, audio, sonar and x-ray; types of information include explicit user input to the computer (via input devices 122, etc.) to determine at least one of a body pose (‘680; fig. 9; body posture), bodily gesture (‘680; ¶ 0066), facial feature, facial user movements, facial expressions and other physical phenomena).

In regard to claim 30 (Previously Presented), Van Wie and Robarts teach the electronic device of claim 27 and further teach wherein the one or more processors (‘843; element 122); (‘680; fig. 2, element 234, CPU); ¶ 0074; CPUs 234) are to determine the determine a level of abstraction associated with the first user (‘680; ¶ 0040; ¶ 0053; ¶ 0056; ¶ 0062; ¶ 0064; ¶ 0162; Techniques are described for creating, modifying, analyzing, characterizing, distributing, modeling, and using themes that represent a context of a user - levels of abstraction – including scales for characterizing attributes, measures, derived attributes) as a level of abstraction associated with the virtual meeting space and are further to cause the display device (‘843; element 132; ¶ 0128) to display, in the virtual meeting space (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area), an object (‘843; ¶ 0116; props and conferencing objects) not representing a person at the level of abstraction associated with the virtual meeting space (‘843; ¶ 0082-0087; ¶ 0276; determining a level of abstraction associated with the virtual meeting space).

Regarding 31 (Previously Presented), Van Wie and Robarts teach the electronic device of claim 27 and further teach wherein the plurality of different settable levels of abstraction define different levels of similarity between the first user having the biometric characteristic of the first user (‘680; ¶ 0040; ¶ 0053; ¶ 0056; ¶ 0062; ¶ 0064; ¶ 0162; Techniques are described for creating, modifying, analyzing, characterizing, distributing, modeling, and using themes that represent a context of a user - levels of abstraction – including scales for characterizing 

In regard to claim 32 (Previously Presented), Van Wie and Robarts teach the electronic device of claim 27 and further teach wherein the plurality of different settable levels of abstraction define which of several capturable biometric characteristics of the first user (‘680; ¶ 0040; ¶ 0053; ¶ 0056; ¶ 0062; ¶ 0064; ¶ 0162; Techniques are described for creating, modifying, analyzing, characterizing, distributing, modeling, and using themes that represent a context of a user - levels of abstraction – including scales for characterizing attributes, measures, derived attributes) are used in displaying the avatar representing the first user having the biometric characteristic of the first user (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285).

Regarding 33 (Previously Presented), Van Wie and Robarts teach the electronic of claim 27 and further teach wherein displaying the avatar representing the first user biometric characteristic of the first user is performed in response to determining that the biometric characteristic of the first user (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285) is one of a plurality of capturable biometric characteristic defined by the level of abstraction associated with the first user (‘680; ¶ 0040; ¶ 0053; ¶ 0056; ¶ 0062; ¶ 0064; ¶ 0162; Techniques are described for creating, modifying, analyzing, characterizing, distributing, modeling, and using themes that represent a context of a user - levels of abstraction – including scales for characterizing attributes, measures, derived attributes).

In regard to claim 34 (Previously Presented), Van Wie teaches a non-transitory computer-readable medium (‘843; ¶ 0128) having instructions encoded thereon (‘843; ¶ 0128) which, when executed by an electronic device (‘843; fig. 3) including a display device (‘843; element 132; ¶ 0128) and a biometric sensor (‘843; ¶ 0129), causes the electronic device (‘843; fig. 3) to: display, on the display device (‘843; element 132; ¶ 0128), a virtual meeting space; and display, in the virtual meeting space (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area), an avatar representing the first user having the biometric characteristic of the first user (‘843¶ 0116-0117; ¶ 0218; ¶ 0276) at the level of abstraction associated with the first user (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; at abstraction level set by the first user) but does not explicitly teach detect, using the biometric sensor, a biometric characteristic of a first user; determine a level of abstraction associated with the first user from among a plurality of different settable levels of abstraction.
Robarts, working in the same field of endeavor, however, teaches detect, using the biometric sensor (‘680; fig. 2, input devices on the left side of the figure; ¶ 0053; ¶ 0056-0058; a plurality of input devices, biometric sensors, cameras, audio, user sensors 126, etc.) a biometric characteristic of a first user (‘680; fig. 2, input devices on the left side of the figure; ¶ 0060); determine a level of abstraction associated with the first user from among a plurality of different settable levels of abstraction (‘680; ¶ 0040; ¶ 0053; ¶ 0056; ¶ 0062; ¶ 0064; ¶ 0162; Techniques are described for creating, modifying, analyzing, characterizing, distributing, modeling, and using themes that represent a context of a user - 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for providing biometric characteristics of a first user and determining a level of abstraction of the user as taught by Robarts combined with the extensive virtual environment and meeting space generation, controlling, multi-node interaction clients and the like as taught by Van Wie for the benefit capturing information the represents a user's psychological, physiological, and behavioral reactions during the experiences encountered in participating in a virtual meeting.

Regarding claim 35 (New), Van Wie and Robarts teach the method of claim 15 and further teach the method as further comprising: capturing one or more images of a first user (‘843; figs. 2, 3, 7 and 9; ¶ 0127-0129; ¶ 0179; camera to capture real-time data streams; a video source 182 (e.g., a video capture device, such as a video camera), wherein the biometric characteristic of the first user is detected within the one or more images (‘843; ¶ 0081; real-time data streams include digital representations of voice, video, user movements, facial expressions and other physical phenomena).

Claims 18, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wie et al. (U. S. Patent Application Publication 2009/0254843 A1, already of record, hereafter ‘843) as applied to claims 1-17, 20-28 and 30-35 above, and in view of Robarts et al. (U. S. Patent Application Publication 206/0004680 A1, hereafter ‘680) as applied to claims 1-17, 20-28 and 30-35 above, and further in view of Fedorovskaya et al. (U. S. Patent 7,418,116 B2, already of record, hereafter ‘116).

In regard to claim 18 (Previously Presented), Van Wie and Robarts teach the method of claim 17 but do not teach wherein the facial feature includes an eye feature of the user.
Fedorovskaya working in the same field of endeavor of detecting physiological data of an individual, however, teaches facial feature includes an eye feature of the user (‘116; col. 6, ln. 7-13; eye features of the user) for the benefit capturing information the represents a user's psychological, physiological, and behavioral reactions during the experiences encountered in participating in a virtual meeting.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of capturing a facial feature which includes an eye feature of the user as taught by Fedorovskaya with the extensive virtual environment and meeting space generation, controlling, multi-node interaction clients and the like as taught by Robarts and Van Wie for the benefit capturing information the represents a user's psychological, physiological, and behavioral reactions during the experiences encountered in participating in a virtual meeting.

Regarding claim 19 (Previously Presented), Van Wie and Robarts teach the method of claim 15 but do not teach wherein the biometric characteristic of the first user includes a hair color, eye color, or skin color.
Fedorovskaya working in the same field of endeavor of detecting physiological data of an individual, however, teaches wherein the biometric characteristic of the first user includes a hair color, eye color, or skin color (‘116; col. 24, ln. 58-60; flesh and face, color, texture and brightness of the user) for the benefit capturing information that may represent a user's 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of capturing a biometric characteristic of the first user which includes a hair color, eye color, or skin color of a user as taught by Fedorovskaya with the extensive virtual environment and meeting space generation, controlling, multi-node interaction clients and the like as taught by Robarts and Van Wie for the benefit capturing information that may represent a user's psychological, physiological, and behavioral reactions during the experiences encountered in participating in a virtual meeting.

Regarding 29 (Previously Presented), Van Wie and Robarts teach the electronic device of claim 27 but do not teach wherein the biometric sensor includes a body sensor to determine a vital sign of the first user.
Fedorovskaya working in the same field of endeavor of detecting physiological data of an individual, however, teaches the biometric sensor includes a body sensor to determine a vital sign of the first user (‘116; col. 7, ln. 20-24; vascular sensor facilitating measurement of temperature and/or heart rate readings) for the benefit capturing information that may represent a user's psychological, physiological, and behavioral reactions during the experiences encountered in participating in a virtual meeting.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of capturing a biometric characteristic of the first user which includes a hair color, eye color, or skin color of a user as taught by Fedorovskaya with the extensive virtual environment and meeting space generation, controlling, 

Response to Arguments
Applicant’s arguments with respect to claims 1-35 have been considered but are not persuasive because the arguments do not reflect the current combination of references and citations used in the current prior art rejection presented above that presents a new grounds of rejection.

The Applicant’s arguments filed 09 January 2021 were considered and resulted in the new grounds of rejection presented above.

The Examiner respectfully requests that Applicant look to the Office Action provided above wherein the claim and new claims have now been examined and addressed and, in particular, the newly cited prior art reference of Robarts is now relied upon for showing many of the argued features.

Claims 15, 27 and 34 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 16-26, 28-33 and 35 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections 

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 8539359 B2	Social network driven indexing system for instantly clustering people with concurrent focus on same topic into on-topic chat rooms and/or for generating on-topic search results tailored to user preferences regarding topic – The local client software may use one or more of these or various other biometric indicators to infer what the local user (e.g., 111) is consciously or subconsciously thinking (111a) with regard to material 117a that is being displayed on the screen 117 or otherwise presented by the local computer and on which the user's eyeballs (his pupils) are currently focusing upon (and/or on which the user's mouse cursor is dwelling or keyboard cursor is dwelling upon or highlighting). The local client software 105 may use the various biometric indicators to also determine how focused and emotionally engaged or not the user is on that particular area 117a and/or what positive, negative or neutral emotional attributes the user 111 is assigning to that focused-upon content 117a by virtue of the user's currently expressed and detected biometric and/or other activities (or later detected biometric and/or other activities that are logically associated as effect and cause pairs with earlier content in accordance with the user's PEEP record, e.g., 107 and/or in accordance with other effect and cause pairing data. Additionally, the local client software 105 may use various context cues, such as by detecting the location of the user via a GPS sensor 111z or other means (e.g., nearby RFID tags, nearby other equipment detected by wireless coupling via BlueTooth.TM. or the like) and determining from the identified surrounding location (e.g., at home, in the office, on the road, alone, in a crowd, etc.) what the probable topic of the focused upon material is. (Topic and/or topic domain may be automatically determined).

US 6466232 B1	Method and system for controlling presentation of information to a user based on the user's condition – A system for controlling presentation of information to a user based on the user's current condition. In particular, the system monitors the user and the user's environment, and creates and maintains an updated model of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613